DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 8-10, 15, and 16 have been cancelled.
Claims 21-26 have been added.
Claims 1, 4, 7, 11, 12, 14, 17, 18, and 20 have been amended.
Claims 1-4, 6, 7, 11-14, and 17-26 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Remarks page 10, filed on December 29, 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see Applicant Remarks page 10, filed on December 29, 2021, with respect to 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection has been withdrawn. 
Applicant’s arguments, see Applicant Remarks page 10, filed on December 29, 2021, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection has been withdrawn. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 11-14 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hauser et al. (U.S. Patent Application Publication No. 20170053460 and hereinafter, “Hauser”)

Regarding claim 11, Hauser teaches the apparatus comprising:
one or more processors;
Hauser [0138] discloses one or more processors
a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by the one or more processors to cause the processors to perform one or more actions comprising: receiving, from an auxiliary monitoring device associated with the vehicle via a wireless communication network, one or more on-board diagnostic (OBD) codes obtained via an OBD port of the vehicle; receiving, from the vehicle via the wireless communication network, image data associated with a dashboard of a vehicle; determining one or more non-OBD codes based at least in part on the image data; generating a message based at least in part on the one or more OBD codes and the one or more non-OBD codes; and transmitting the message to an electronic device.  
Hauser [0003] discloses that using OBDs to provide data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0006] discloses that it is known in the art that OBD interfaces have been adapted to use wireless communications.
Hauser [0159] discloses OBD error codes.
Hauser [0106] discloses that the Connected Bluetooth Low Energy Vehicle Activity Monitor app may be mounted on the steering wheel. Hauser further discloses that the mounted monitoring device may utilize digital image processing techniques.

Regarding claim 12
the one or more non-OBD codes comprises one or more of fuel level information, tire pressure information, battery level information, temperature information, fuel cap status information, interior light status information, exterior light status information, mileage information, temperature information, navigator information, map information, or vehicle occupancy information.  
Hauser [0096] discloses estimating overall fuel consumption while the vehicle is driving.
Hauser [0193] discloses temperature sensors to provide temperature information.
Hauser [0075] provides that a Connected Bluetooth Low Energy (BLE) Vehicle Activity Monitor may detect that a user has exited the vehicle, thereby detecting that nothing is moving within the vehicle.

Regarding claim 13, Hauser teaches the apparatus of claim 11, wherein:
receiving one or more non-OBD codes comprises receiving the one or more non-OBD codes from one or more sensors located within the vehicle.  
Hauser [0193] discloses the various sensors to receive second information such as light and temperature.

Regarding claim 14, Hauser teaches the apparatus of claim 11, wherein:
the auxiliary monitoring device includes a camera mounted on a steering wheel of the vehicle to capture the image data.
Hauser [0161] discloses a camera as a component of a client computer, which may be in-vehicle. 
Hauser [0105] discloses that a camera is a component of the Connected Bluetooth Low Energy Vehicle Activity Monitor app.
Hauser [0106] discloses that the Connected Bluetooth Low Energy Vehicle Activity Monitor app may be mounted on the steering wheel. Hauser further discloses that the mounted monitoring device may utilize digital image processing techniques.

Regarding claim 17, Hauser teaches the apparatus of claim 11, wherein:
the one or more OBD codes obtained via the OBD port of the vehicle are received via a radio associated with the vehicle.
Hauser [0003] discloses that using OBDs to derive first information data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0159] discloses OBD error codes.
Hauser [0056] discloses that the automotive activity monitoring platform may leverage a plurality of sensors coupled with a Bluetooth Low Energy (BTLE) radio system to monitor the status and activity of a vehicle without requiring a physical connection to an OBD port.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-7, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. in view of Mayer (U.S. Patent Application Publication No. 20110130906).

Regarding claim 1, Hauser teaches the method comprising:
receiving, from a vehicle via a wireless communication network, one or more on-board diagnostic (OBD) codes obtained via an OBD port of the vehicle;
Hauser [0003] discloses that using OBDs to derive first information data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0006] discloses that it is known in the art that OBD interfaces have been adapted to use wireless communications.
Hauser [0159] discloses OBD error codes.
determining a first message based at least in part on the one or more OBD codes, the first message including a text-based representation of one or more of the one or more OBD codes and presentable on an electronic display;
Hauser [0167] discloses providing one or more notification messages, event messages, alerts, or performance metrics.
Hauser [0322] discloses providing a user with message-based notifications which may include emails or SMS texts to describe the diagnostic code. The text-based notification may be presented in a user interface on a client computer or a vehicle’s on-board display, both of which are electronic displays.
receiving, from an auxiliary monitoring device associated with the vehicle via the wireless communication network, image data associated with a dashboard of a vehicle; 
Hauser [0108] discloses image data associated with the dashboard of a vehicle and a Connected Bluetooth Low Energy Vehicle Activity Monitor, indicating a wireless communication network.
determining one or more non-OBD codes based at least in part on the image data;
Hauser [0159] discloses determining non-OBD codes (i.e., error code messages) based on the in-vehicle client computer, which may include one or more cameras as disclosed in Hauser [0148].
determining a second message based at least in part on the one or more non-OBD codes, the second message including a text-based representation of one or more of the one or more non-OBD codes and presentable on the electronic display;
Hauser [0309] discloses providing a text-based message for non-OBD codes.
the one or more non-OBD codes and presentable on an electronic display.
Hauser [0208]-[0209] discloses that the sensor computer may map one or more signals to one or more issues (e.g., diagnostic trouble codes, issues related to road shocks or accidents, etc.) and the signals may be presented to the user on a graphical user interface.
Hauser [0322] discloses providing a user with message-based notifications which may include emails or SMS texts to describe the diagnostic code. The text-based notification may be presented in a user interface on a client computer or a vehicle’s on-board display, both of which are electronic displays.
transmitting the message to an electronic device associated with the electronic display, the electronic device remote from the vehicle.  
Hauser [0322] discloses providing a user with message-based notifications which may include emails or SMS texts to describe the diagnostic code. The text-based notification may be presented in a user interface on a client computer or a vehicle’s on-board display, both of which are electronic displays.
While Hauser does not explicitly teach:
combining the first message and the second message into a combined message, the combined message including a combined text-based representation of one or more of the one or more OBD codes
[transmitting a] combined message
Hauser in combination with Mayer teaches:
combining the first message and the second message into a combined message, the combined message including a combined text-based representation of one or more of the one or more OBD codes
[transmitting a] combined message
Mayer [0081] discloses combining multiple messages into a single message.
Mayer [0183] discloses that the vehicle diagnostic information may be presented on a graphical user interface as text or pictorially using icons.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the text-based messages disclosed in Hauser to explicitly state that the messages may be combined, as taught in Mayer, in order to consolidate information and present the information in a more efficient manner to a user.

2, Hauser in combination with Mayer teaches the method of claim 1, wherein Hauser teaches:
the one or more non-OBD codes comprises one or more of fuel level information, tire pressure information, battery level information, temperature information, fuel cap status information, interior light status information, exterior light status information, mileage information, temperature information, navigator information, map information, or vehicle occupancy information.  
Hauser [0096] discloses estimating overall fuel consumption while the vehicle is driving.
Hauser [0193] discloses temperature sensors to provide temperature information.
Hauser [0075] provides that a Connected Bluetooth Low Energy (BLE) Vehicle Activity Monitor may detect that a user has exited the vehicle, thereby detecting that nothing is moving within the vehicle.

Regarding claim 3, Hauser in combination with Mayer teaches the method of claim 1, wherein Hauser teaches:
receiving the one or more non-OBD codes comprises receiving the one or more non-OBD codes from one or more sensors located within the vehicle.  
Hauser [0193] discloses the various sensors to receive non-OBD information such as light and temperature.

Regarding claim 4, Hauser in combination with Mayer teaches the method of claim 1, wherein Hauser teaches:
the auxiliary monitoring device includes a camera mounted on a steering wheel of the vehicle.  
Hauser [0161] discloses a camera as a component of a client computer, which may be in-vehicle. 
Hauser [0105] discloses that a camera is a component of the Connected Bluetooth Low Energy Vehicle Activity Monitor app.
Hauser [0106] discloses that the Connected Bluetooth Low Energy Vehicle Activity Monitor app may be mounted on the steering wheel.

Regarding claim 6, Hauser in combination with Mayer teaches the method of claim 3, wherein Hauser teaches:
the one or more sensors comprise one or more of a camera, an image sensor, a motion sensor, an audio sensor, a virtual reality camera, an augmented reality camera, or an odor sensor.  
Hauser [0193] discloses audio sensors.

Regarding claim 7, Hauser in combination with Mayer teaches the method of claim 1, wherein Hauser teaches:
the auxiliary monitoring device is located in the vehicle;
Hauser [0003] discloses that using OBDs to provide data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
receiving, from the vehicle via the wireless communication network, information related to one or more non-OBD codes comprises receiving, from the monitoring device located in the vehicle via the wireless communication network, information related to one or more non-OBD codes.  
Hauser [0060] discloses that Vehicle Activity Monitor hardware may be located inside the vehicle.
Hauser [0071] discloses temperature sensors that provide temperature data to a vehicle activity monitoring app on a user’s mobile device.

18, Hauser teaches a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by one or more processors to perform actions comprising:
receiving, from a vehicle via a wireless communication network, one or more on-board diagnostic (OBD) codes obtained via an OBD port of the vehicle;
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0006] discloses that it is known in the art that vehicle OBD interfaces have been adapted to use wireless communications.
receiving, from the vehicle via the wireless communication network, one or more non-OBD codes;
Hauser [0071] discloses temperature sensors that provide temperature data to a vehicle activity monitoring app on a user’s mobile device.
receiving, from an auxiliary monitoring device associated with the vehicle, image data associated with a dashboard of a vehicle;
Hauser [0108] discloses image data associated with the dashboard of a vehicle.
transmitting information to an electronic device.  
Hauser [0211] discloses that the information from the sensor computer may be integrated into the vehicle and/or a mobile computer.
Hauser [0065] discloses sending messages to a cloud.
While Hauser does not explicitly teach:
combining first information associated with the one or more OBD codes and second information associated with the one or more non-OBD codes, and a third information associated with the image data into combined information;
 [transmitting at least a portion of an item from the] combined information
Hauser in combination with Mayer teaches:
combining first information associated with the one or more OBD codes and second information associated with the one or more non-OBD codes, and a third information associated with the image data into combined information;
  [transmitting at least a portion of an item from the] combined information
Mayer [0081] discloses combining multiple messages into a single message.
Mayer [0183] discloses that the vehicle diagnostic information may be presented on a graphical user interface as text or pictorially using icons.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the text-based messages disclosed in Hauser to explicitly state that the messages may be combined, as taught in Mayer, in order to consolidate information and present the information in a more efficient manner to a user.

Regarding claim 19, Hauser in combination with Mayer teaches the non-transitory storage medium of claim 18, wherein Hauser teaches:
the one or more non-OBD codes comprises one or more of fuel level information, tire pressure information, battery level information, temperature information, fuel cap status information, interior light status information, exterior light status information, mileage information, temperature information, navigator information, map information, or vehicle occupancy information.  
Hauser [0096] discloses estimating overall fuel consumption while the vehicle is driving.
Hauser [0193] discloses temperature sensors to provide temperature information.
Hauser [0075] provides that a Connected Bluetooth Low Energy (BLE) Vehicle Activity Monitor may detect that a user has exited the vehicle, thereby detecting that nothing is moving within the vehicle.

20, Hauser in combination with Mayer teaches the non-transitory storage medium of claim 18, wherein Hauser teaches:
the one or more OBD codes obtained via the OBD port of the vehicle are received via a radio of the vehicle.
Hauser [0140] to [0142] discusses a wireless network configured to couple client computers and their components with network.
Hauser [0003] discloses that using OBDs to derive first information data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0056] discloses that the automotive activity monitoring platform may leverage a plurality of sensors coupled with a Bluetooth Low Energy (BTLE) radio system to monitor the status and activity of a vehicle without requiring a physical connection to an OBD port.

Regarding claim 21, Hauser in combination with Mayer teaches the method of claim 1, Hauser further comprising:
causing the electronic device to emit an audible or visible alarm in response to receiving the message.
Hauser [0070] discloses that an electronic device that emits visible alerts via images, lights, or blinking patterns.
Hauser [0087] discloses that the alert may be audible.
While Hauser does not explicitly teach:
[receiving a] combined message
Hauser in combination with Mayer teaches:
[receiving a] combined message
Mayer [0081] discloses combining multiple messages into a single message.
Mayer [0183] discloses that the vehicle diagnostic information may be presented on a graphical user interface as text or pictorially using icons.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the text-based messages disclosed in Hauser to explicitly state that the messages may be combined, as taught in Mayer, in order to consolidate information and present the information in a more efficient manner to a user.

Regarding claim 23, Hauser in combination with Mayer teaches the method of claim 1, wherein Hauser teaches:
the image data includes an interior of the vehicle;
Hauser [0154] discloses that the client computer, which may be a camera, may capture images.
Hauser [0106] discloses that the camera is mounted on the steering wheel for digital image processing.
the method further comprises determining a presence of something alive within the vehicle; 
Hauser [0075] discloses that a Connected Bluetooth Low Energy (BLE) Vehicle Activity Monitor may detect that a user has exited the vehicle, thereby detecting the presence of an alive user in the vehicle.
Hauser [0161] discloses using a camera to track physical eye movements of a user of a client computer.
The Examiner notes that eye movements indicates something alive within the vehicle. The Examiner further notes that Hauser [0159] discloses that the client computer is in-vehicle.
and the one or more non-OBD codes are based at least in part on the presence of something alive.
Hauser [0111] and [0113] discloses that the user may be directed by audio or visual indicators to perform actions within the vehicle (e.g., sensor calibration).
The Examiner notes that prompting a user to perform in-vehicle actions indicates detecting the presence of something alive.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. in view of Mayer, further in view of Morgan et al. (U.S. Patent Application Publication No. 20040199542 and hereinafter, “Morgan”).

Regarding claim 22, Hauser in combination with Morgan teaches the method of claim 1, wherein Morgan teaches:
the auxiliary monitoring device includes one or more odor sensors and the non-OBD codes are associated with an output of the odor sensors.
Morgan [0034] discloses providing information to reflect symptoms such as an engine having a burning odor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary monitoring device disclosed in Hauser to incorporate that the auxiliary monitoring device includes one or more odor sensors and non-OBD codes associated with the output of the odor sensors, as taught in Morgan, in order to improve overall quality of service diagnostics and perform repairs more quickly and correctly.

Regarding claim 24, Hauser in combination with Morgan teaches the apparatus of claim 11, wherein Morgan teaches:
the auxiliary monitoring device includes one or more odor sensors and the non-OBD codes are associated with an output of the odor sensors.
Morgan [0034] discloses providing information to reflect symptoms such as an engine having a burning odor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary monitoring device disclosed in Hauser to incorporate that the auxiliary monitoring device includes one or more odor sensors and non-OBD codes associated with the output of the odor sensors, as taught in Morgan, in order to improve overall quality of service diagnostics and perform repairs more quickly and correctly.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser et al. in view of Mayer, further in view of Rolfes et al. (U.S. Patent Application Publication No. 20180354363 and hereinafter, “Rolfes”).

Regarding claim 25, Hauser in combination with Rolfes teaches the apparatus of claim 11, wherein Rolfes teaches:
the auxiliary monitoring device includes one or more microphones and the non-OBD codes are associated with an output of the microphones.
Rolfes [0029] discloses receiving input from a cabin microphone and displaying the information on a user interface (e.g., center console display of a vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary monitoring device taught in Hauser to incorporate that the output of the microphones is associated with non-OBD codes, as taught by Rolfes, to accurately identify and authenticate a driver based on voice recognition. 

Regarding claim 26
the auxiliary monitoring device is coupled to at least one of an arm rest, ceiling, floor, or door of the vehicle.
Rolfes [0037] discloses microphones that are integrally coupled with the roof of a vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary monitoring device mounted in a steering wheel, as disclosed in Hauser, to incorporate that the auxiliary monitoring device may instead be mounted on an arm rest, ceiling, floor, or door of the vehicle, as taught in Rolfes, as mounting an auxiliary monitoring device in different locations within a vehicle is an obvious variation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Breed et al. (U.S. Patent Application Publication No. 20070075919) discloses a vehicle sensors including motion-detection, wherein the sensors may be mounted on various locations on the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.T.S./
Patent Examiner, Art Unit 3662  
                   
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662